                                         Case 4:17-cv-03820-JSW Document 200 Filed 09/02/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL ORTIZ,                                     Case No. 17-cv-03820-JSW
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                 v.                                         STRIKE PAGA CLAIM, WITHOUT
                                   9
                                                                                            PREJUDICE
                                  10     AMAZON.COM LLC, et al.,
                                                                                            Re: Dkt. No. 191
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court for consideration is the motion to strike Plaintiff’s claim for

                                  14   penalties under the California Labor Code’s Private Attorneys General Act (“PAGA claim”), filed

                                  15   by Defendants Amazon.com LLC and Golden State FC LLC (“Defendants’). The Court has

                                  16   considered the parties’ papers, relevant legal authority, and the record in this case, and it HEREBY

                                  17   DENIES Defendants’ motion. This ruling is without prejudice to Defendants renewing the motion

                                  18   after the parties have met and conferred regarding the trial plan required by this Order.

                                  19                                            BACKGROUND

                                  20          The Court has set forth the facts underlying this dispute in several prior orders, including

                                  21   orders: on Defendants’ motions to dismiss; denying Plaintiff’s motion for collective action;

                                  22   granting, in part, and denying, in part, Defendants’ motion for summary judgment; and denying

                                  23   Plaintiff’s motion for class certification. (See Dkt. Nos. 29, 50-51, 133, 181.) The Court shall not

                                  24   repeat those facts, except as necessary to provide context for this Order. Defendants now move to

                                  25   strike or dismiss Plaintiff’s PAGA claim on the basis that a representative action will be

                                  26   unmanageable.

                                  27          At the time Defendants filed the motion, Plaintiff advised them that he intended to seek

                                  28   relief on behalf of all persons employed as Level 4 Managers by Defendants in California at any
                                            Case 4:17-cv-03820-JSW Document 200 Filed 09/02/20 Page 2 of 4




                                   1   time during the relevant limitations period. (Dkt. No. 191-1, Declaration of Megan Cooney, ¶ 2.)

                                   2   In his opposition, Plaintiff asserts that he will seek relief on behalf of “Level 4 Shift Managers,” a

                                   3   group he argues consists of no more than 150 individuals. (Dkt. No. 196-1, Declaration of Laura

                                   4   Van Note, ¶ 10.) Although that description is not explicitly coextensive with the putative class of

                                   5   individuals Plaintiff sought to represent on his other claims, the record supports that inference.

                                   6   A.      Applicable Legal Standards.
                                   7           Defendants move to strike or dismiss pursuant to either Federal Rules of Civil Procedure

                                   8   12(c) or 12(f), or pursuant to the Court’s inherent powers. Defendants expressly rely on the

                                   9   record on Plaintiff’s motion for class certification in support of their motion, which brings it

                                  10   outside the scope of a motion for judgment on the pleadings. See, e.g., Dworkin v. Hustler

                                  11   Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989); Valadez v. CSX Intermodal Terminals, 298 F.

                                  12   Supp. 3d 1254, 1264 (N.D. Cal. 2018).
Northern District of California
 United States District Court




                                  13           The Court also concludes that Rule 12(f) is not the appropriate vehicle to resolve this

                                  14   motion. Cf. Azad v. Tokio Marine HCC-Med. Ins. Servs. LLC, No. 17-cv-0618-PJH, 2017 WL

                                  15   3007040, at *8 (N.D. Cal. July 14, 2017) (concluding that a motion to strike was not the proper

                                  16   vehicle to test class action allegations).

                                  17           The Court will evaluate Defendant’s motion pursuant to its inherent powers. “[A] district

                                  18   court possesses inherent powers that are ‘governed not by rule or statute but by the control

                                  19   necessarily vested in courts to manage their own affairs so as to achieve the orderly and

                                  20   expeditious disposition of cases.’” Deitz v. Bouldin, __ U.S. __, 136 S.Ct. 1885, 1891 (2016)

                                  21   (quoting Link v. Wabash R. Co., 370 U.S. 626, 630-631 (1962)). When the Court applies its

                                  22   inherent power, it “must be a reasonable response to a specific problem and the power cannot

                                  23   contradict any express rule or statute.” Id., 136 S.Ct. at 1892.

                                  24   B.      The Court Denies Defendants’ Motion, Without Prejudice.
                                  25           Defendants argue the Court should strike or dismiss the PAGA Claim because Ortiz has

                                  26   not complied with the requirements of Federal Rule of Civil Procedure 23. The Ninth Circuit has

                                  27   not directly addressed this question, although it has held “that PAGA actions are … not

                                  28   sufficiently similar to Rule 23 class actions to trigger CAFA jurisdiction” and stated that “a PAGA
                                                                                         2
                                         Case 4:17-cv-03820-JSW Document 200 Filed 09/02/20 Page 3 of 4




                                   1   suit is fundamentally different than a class action.” Baumann v. Chase Inv. Servs., Inc., 747 F.3d

                                   2   1117, 1122-23 (9th Cir. 2014). District courts within the Ninth Circuit have split on this issue.

                                   3   Although this Court previously followed the minority view, it subsequently reversed course.

                                   4   Wilner v. Manpower, No. 11-cv-02846-JSW, 2012 WL 1570789 (N.D. Cal. May 3, 2012).

                                   5          Defendant asks the Court to revisit the Wilner decision, but the Court finds no basis to do

                                   6   so. For the reasons set forth in its Wilner decision, the Court concludes Plaintiff is not required to

                                   7   comply with the requirements of Rule 23 to pursue his PAGA claim. Id., 2012 WL 1570789, at

                                   8   *7-*9. Accordingly, the Court DENIES, IN PART, the motion on that basis.

                                   9          Even if Plaintiff would not be required to show, under Rule 23, that his PAGA claim is

                                  10   manageable, that conclusion does not end the Court’s analysis. Some courts have concluded that

                                  11   pursuant to their inherent authority, they would have the power to strike a PAGA claim as

                                  12   unmanageable. See, e.g., Mays v. WalMart Stores, Inc., No. CV 18-02318-AB (KKx), 2018 WL
Northern District of California
 United States District Court




                                  13   6264992, at *4-*5 (C.D. Cal. Nov. 1, 2018) (citing cases but denying motion to strike on basis that

                                  14   claims were manageable); Salazar v. McDonalds, Corp., No. 2017 WL 88999, at *8-*9 (N.D. Cal.

                                  15   Jan 5, 2017) (based on record presented on motion for class certification striking PAGA claim

                                  16   consisting of 1,200 aggrieved employees based on unmanageability); cf. Raphael v. Tesoro

                                  17   Refining & Marketing Co. LLC, No. 15-cv-02862-ODW, 2015 WL 5680310, at *3 (C.D. Cal.

                                  18   Sept. 25, 2015) (granting motion for judgment on the pleadings and concluding PAGA claim

                                  19   consisting “thousands” of current and former employees would be unmanageable). Other courts

                                  20   have declined to impose a manageability requirement on a PAGA claim. See, e.g., Delgado v.

                                  21   Marketsource, Inc., No. 17-cv-07370-LHK, 2019 WL 1904216, at *4-*5 (N.D. Cal. Apr. 29,

                                  22   2019) (citing cases); Zackaria v. WalMart Stores, Inc., 142 F. Supp. 3d 949, 958 (C.D. Cal. 2015).

                                  23          The Court recognizes the record in this case is more robust than the record in Mays. The

                                  24   Court also has pointed out the various areas where individualized issues would be required to

                                  25   determine whether Level 4 Shift Managers are primarily engaged in duties that meet the text of the

                                  26   executive exemption. However, because the Court concludes Plaintiff was not required comply

                                  27   with Rule 23 in connection with the PAGA claim, it concludes it is appropriate to require Plaintiff

                                  28   to offer a trial plan before making a ruling about whether it should exercise its inherent authority
                                                                                         3
                                         Case 4:17-cv-03820-JSW Document 200 Filed 09/02/20 Page 4 of 4




                                   1   and strike the PAGA claim as unmanageable.

                                   2          By no later than January 8, 2021, Plaintiff shall provide Defendants with his proposed trial

                                   3   plan on the PAGA claim, and the parties shall meet and confer, as that term is defined by the

                                   4   Northern District Local Rules, about Plaintiff’s proposal. If the parties cannot reach agreement,

                                   5   and if Defendants maintain the PAGA action is not manageable, they may renew their motion and

                                   6   shall address why Plaintiff’s proposed trial will not address their manageability concerns.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 2, 2020

                                   9                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
